Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 18, 19, 29, and 32-34 are currently amended.
Claims 20-23 and 25-28 are previously presented.
Claims 1-17, 24, 30, 31, and 35 are canceled.
112a, 112b, 102, and 103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 18-23, 25-29, and 32-34 are allowed.
Allowable Subject Matter
Claims 18-23, 25-29, and 32-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Ferguson (U.S. Publication No. 20130253754) discloses an apparatus for a vehicle, comprising: a control unit configured to: detect an upcoming signaling installation; wherein the signaling installation comprises at least one signal transmitter; determine a reliability value which indicates with which a signaling state of the signaling installation that is relevant to a direction of travel of the vehicle can be determined; determine, on the basis of the reliability value, whether or not the signaling state of the signaling installation that is relevant to the direction of travel of the vehicle can be determined with the reliability value above a threshold for carrying out the driving function in an automated manner; generate an output to a user of the vehicle, in a form of a confirmation request to confirm the determined signaling state, if it has been determined that the signaling state cannot be determined with the reliability value above the threshold’ generate an output to a user of the vehicle, in a form of a confirmation request to confirm the determined signaling state, if it has been determined that the signaling state cannot be determined with the reliability value above the threshold; and operate a driving function of the vehicle on the basis of the reliability value. Paris (U.S. Publication No. 20180326982) an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation. Fasola (U.S. Publication No. 20180112997) detect a multiplicity of signaling installations on the route before a journey along the route. 
None of the prior art of record, either individually or in combination, teaches: an apparatus for a vehicle, comprising: a control unit configured to: detect an upcoming signaling installation; wherein the signaling installation comprises at least one signal transmitter; determine a reliability value which indicates with which a signaling state of the signaling installation that is relevant to a direction of travel of the vehicle can be determined; determine, on the basis of the reliability value, whether or not the signaling state of the signaling installation that is relevant to the direction of travel of the vehicle can be determined with the reliability value above a first threshold for carrying out the driving function in an automated manner; if it has been determined that the signaling state can be determined with the reliability value above the first threshold, carry out the driving function in the automated manner; if it has been determined that the signaling state cannot be determined with the reliability value above the first threshold; determine, on the basis of the reliability value, whether or not the signaling state can be determined with the reliability value above a second threshold for carrying out the driving function in the automated manner, wherein the second threshold is lower than the first threshold; if it has been determined that the signaling state can be determined with the reliability value above the second threshold, generate a first output to a user of the vehicle, in a form of an approval request to carry out the driving function in the automated manner; and if it has been determined that the signaling state cannot be determined with the reliability value above the second threshold, generate a second output to the user of the vehicle, in a form of a prompt for the user to manually take over the driving function. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664